Case 8:20-cv-01797-JLS-KES Document16 Filed 02/03/21 Page 1of1 Page ID #:68

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 20-01797-JLS (KESx) Date February 3, 2021

 

 

Title Tito Vasquez v. Marquez, Bruce R.M_D et al

 

PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on September 18, 2020. On December 18, 2020, the Court
issued a minute order which ordered Plaintiff to show cause in writing on or before December
22, 2020 why this action should not be dismissed for lack of prosecution [14]. On December
22, 20202, Plaintiff filed a response to the Order to Show Cause requesting an additional 30
days to locate and serve Defendants [15]. Plaintiff has failed to respond to the Court's Order
with timely filed proofs of service. Therefore, the Court ORDERS that this action is dismissed
without prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

The Court’s Order to Show Cause is hereby DISCHARGED.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
